                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SCOTT M. MYERS,                                        Case No. 3:17-cv-00819-SI

               Plaintiff,                              ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


Michael H. Simon, District Judge.

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412, attorney’s fees in the amount of $5,812.23 is awarded to Plaintiff. It is ordered that the

attorney’s fees will be paid to Plaintiff's attorney, dependent upon verification that Plaintiff has

no debt which qualifies for offset against the awarded fees, pursuant to the Treasury Offset

Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If Plaintiff has no such debt, then

the check shall be made payable to Plaintiff’s attorney, George J. Wall, and mailed to Plaintiff’s

attorney’s mailing address at: 825 NE 20th Avenue, Suite 330, Portland, OR 97232. If Plaintiff



PAGE 1 – ORDER
has such debt, then the check for any remaining funds after offset of the debt shall be made

payable to Plaintiff’s counsel and mailed to Plaintiff’s attorney’s mailing address stated above.

       IT IS SO ORDERED.

       DATED this 17th day of October, 2018.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 2 – ORDER
